FOR PUBLICATION                              FILED
                   UNITED STATES COURT OF APPEALS                           NOV 16 2016

                          FOR THE NINTH CIRCUIT                         MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




RETAIL DIGITAL NETWORK, LLC,                     No.   13-56069

             Plaintiff-Appellant,                D.C. No.
                                                 2:11-cv-09065-CBM-PJW
 v.                                              Central District of California,
                                                 Los Angeles
TIMOTHY GORSUCH, as Director of
the California Department of Alcoholic
Beverage Control,                                ORDER

             Defendant-Appellee.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be heard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3.

      Judge Owens did not participate in the deliberations or vote in this case.